Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
3rd day of May, 2013, by and between Janice L. Fields (the “Indemnified Party”)
and CHICO’S FAS, INC., a Florida corporation (the “Corporation”).

WITNESSETH

WHEREAS, it is essential to the Corporation to retain and attract as Directors
and/or Executive Officers the most capable persons available; and

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited; and

WHEREAS, in addition, the statutory indemnification provisions of the Florida
Business Corporation Act and Article VII of the bylaws of the Corporation (the
“Article”) expressly provide that they are non-exclusive; and

WHEREAS, the Indemnified Party does not regard the protection available under
the Article and insurance, if any, as adequate in the present circumstances, and
considers it necessary and desirable to his service as a Director and/or
Executive Officer to have adequate protection, and the Corporation desires the
Indemnified Party to serve in such capacity and have such protection; and

WHEREAS, the Florida Business Corporation Act and the Article provide that
indemnification of Directors and Executive Officers of the Corporation may be
authorized by agreement, and thereby contemplates that contracts of this nature
may be entered into between the Corporation and the Indemnified Party with
respect to indemnification of the Indemnified Party as a Director and/or
Executive Officer of the Corporation.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, it is hereby agreed as follows:

 

  1. INDEMNIFICATION GENERALLY.

(a) Grant of Indemnity. (i) Subject to and upon the terms and conditions of this
Agreement, the Corporation shall indemnify and hold harmless the Indemnified
party in respect of any and all costs, claims, losses, damages and expenses
which may be incurred or suffered by the Indemnified Party as a result of or
arising out of prosecuting, defending, settling or investigating:

(1) any threatened, pending, or completed claim, demand, inquiry, investigation,
action , suit or proceeding, whether formal or informal or brought by or in the
right of the Corporation or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which the Indemnified Party may be or
may have been involved as a party or otherwise, arising out of the fact that the
Indemnified Party is or was a director, officer, employee, independent
contractor or stockholder of the Corporation or any of its “Affiliates” (as such
term is defined in the rules and regulations promulgated by the Securities and
Exchange Commission under the Securities Act of 1933), or served as a director,
officer, employee,

 

1



--------------------------------------------------------------------------------

independent contractor or stockholder in or for any person, firm, partnership,
corporation or other entity at the request of the Corporation (including without
limitation service in any capacity for or in connection with any employee
benefit plan maintained by the Corporation or on behalf of the Corporation’s
employees);

(2) any attempt (regardless of its success) by any person to charge or cause the
Indemnified Party to be charged with wrongdoing or with financial responsibility
for damages arising out of or incurred in connection with the matters
indemnified against in this Agreement; or

(3) any expense, interest, assessment, fine, tax, judgment or settlement payment
arising out of or incident to any of the matters indemnified against in this
Agreement including reasonable fees and disbursements of legal counsel, experts,
accountants, consultants and investigators (before and at trial and in appellate
proceedings).

(ii) The obligation of the Corporation under this Agreement is not conditioned
in any way on any attempt by the Indemnified Party to collect from an insurer
any amount under a liability insurance policy.

(iii) In no case shall any indemnification be provided under this Agreement to
the Indemnified Party by the Corporation in:

(1) Any action or proceeding brought by or in the name or interest of the
Indemnified Party against the Corporation; or

(2) Any action or proceeding brought by the Corporation against the Indemnified
Party, which action is initiated at the direction of the Board of Directors of
the Corporation.

(b) Claims for Indemnification. (i) Whenever any claims shall arise for
indemnification under this Agreement, the Indemnified Party shall notify the
Corporation promptly and in any event within 30 days after the Indemnified Party
has actual knowledge of the facts constituting the basis for such claim. The
notice shall specify all facts known to the Indemnified Party giving rise to
such indemnification right and the amount or an estimate of the amount of
liability (including estimated expenses) arising therefrom.

(ii) Any indemnification under this Agreement shall be made no later than 30
days after receipt by the Corporation of the written notification specified in
Section 1(b)(i), unless a determination is made within such 30 day period by
(X) the Board of Directors by a majority vote of a quorum consisting of
directors who were not parties to the mater described in the notice of
(Y) independent legal counsel, agreed to by the Corporation, in a written
opinion (which counsel shall be appointed if such a quorum is not obtainable),
that the Indemnified Party has not met the relevant standards for
indemnification under this Agreement.

(c) Rights to Defend or Settle; Third Party Claims, etc. (i) If the facts giving
rise to any indemnification right under this Agreement shall involve any actual
or threatened claim or demand against the Indemnified Party, or any possible
claim by the Indemnified Party against any third party, such claim shall be
referred to as a “Third Party Claim.” If the Corporation

 

2



--------------------------------------------------------------------------------

provides the Indemnified Party with an agreement in writing in form and
substance satisfactory to the Indemnified Party and his counsel, agreeing to
indemnify, defend or prosecute and hold the Indemnified Party harmless from all
costs and liability arising from any Third Party Claim (an “Agreement of
Indemnity”), and demonstrating to the satisfaction of the Indemnified Party the
financial wherewithal to accomplish such indemnification, the Corporation may at
its own expense undertake full responsibility for the defense or prosecution of
such Third Party Claim. The Corporation may contest or settle any such Third
Party Claim for money damages on such terms and conditions as it deems
appropriate but shall be obligated to consult in good faith with the Indemnified
Party and not to contest or settle any Third Party Claim involving injunctive or
equitable relief against or affecting the Indemnified Party of his properties or
assets without the prior written consent of the Indemnified Party, such consent
not to be withheld unreasonably. The Indemnified Party may participate at his
own expense and with his own counsel in defense or prosecution of a Third Party
Claim pursuant to this Section 1(c)(i), and such participation shall not relieve
the Corporation of its obligation to indemnify the Indemnified Party under this
Agreement.

(ii) If the Corporation fails to deliver a satisfactory Agreement of Indemnity
and evidence of financial wherewithal within 10 days after receipt of notice
pursuant to Section 1(b), the Indemnified Party may contest or settle the Third
Party Claim on such terms as it sees fit but shall not reach a settlement with
respect to the payment of money damages without consulting in good faith with
the Corporation. The Corporation may participate at its own expense and with its
own counsel in defense or prosecution of a Third Party Claim pursuant to this
Section 1(c)(ii), but any such participation shall not relieve the Corporation
of its obligations to indemnify the Indemnified Party under this Agreement. All
expenses (including attorneys’ fees) incurred in defending or prosecuting any
Third Party Claim shall be paid promptly by the Corporation as the suit or other
matter is proceeding, upon the submission of bills therefore or other
satisfactory evidence of such expenditures during the pendency of any matter as
to which indemnification is available under this Agreement. The failure to make
such payments within 10 days after submission of evidence of those expenses
shall constitute a breach of a material obligation of the Corporation under this
Agreement.

(iii) If by reason of any Third Party Claim a lien, attachment, garnishment or
execution is placed upon any of the property or assets of the Indemnified Party,
the Corporation shall promptly furnish a satisfactory indemnity bond to obtain
the prompt release of such lien, attachment, garnishment or execution.

(iv) The Indemnified Party shall cooperate in the defense of any Third Party
Claim which is controlled by the Corporation, but the Indemnified Party shall
continue to be entitled to indemnification and reimbursement for all costs and
expenses incurred by him in connection therewith as provided in this Agreement.

(d) Cooperation. The parties to this Agreement shall execute such powers of
attorney as may be necessary or appropriate to permit participation of counsel
selected by any party hereto and, as may be reasonably related to any such claim
or action, shall provide to the counsel, accountants and other representatives
of each party access during normal business hours to all properties, personnel,
books, records, contracts, commitments and all other business records of such
other party and will furnish to such other party copies of all such documents as
may be reasonably requested (certified, if requested).

 

3



--------------------------------------------------------------------------------

(e) Choice of Counsel. In all matters as to which indemnification is available
to the Indemnified Party under this Agreement, the Indemnified Party shall be
free to choose and retain counsel, provided the Indemnified Party shall secure
the prior written consent of the Corporation as to such selection, which consent
shall not be unreasonably withheld.

(f) Consultation. If the Indemnified Party desires to retain the services of an
attorney prior to the determination by the Corporation as to whether it will
undertake the defense or prosecution of the Third Party Claim as provided in
Section 1(c), the Indemnified Party shall notify the Corporation of such desire
in the notice delivered pursuant to Section 1(b)(i), and such notice shall
identify the counsel to be retained. The Corporation shall then have 10 days
within which to advise the Indemnified Party whether it will assume the defense
or prosecution of the Third Party Claim in accordance with Section 1(c)(i). If
the Indemnified Party does not receive an affirmative response within such
10-day period, he shall be free to retain counsel of his choice, and the
indemnity provided in Section 1(a) shall apply to the reasonable fees and
disbursements of such counsel incurred after the expiration of such 10-day
period. Any fees or disbursements incurred prior to the expiration of such
10-day period shall not be covered by the indemnity of Section 1(a).

(g) Repayment. (i) Notwithstanding the other provisions of this Agreement to the
contrary, if the Corporation has incurred any cost, damage or expense under this
Agreement paid to or for the benefit of the Indemnified Party and it is
determined by a court of competent jurisdiction from which no appeal may be
taken that the Indemnified Party’s actions or omissions constitute
“Nonindemnifiable Conduct” as that term is defined in Section 1(g)(ii), the
Indemnified Party shall and does hereby undertake in such circumstances to
reimburse the Corporation for any and all such amounts previously paid to or for
the benefit of the Indemnified Party.

(ii) For these purposes, “Nonindemnifiable Conduct” shall mean actions or
omissions of the Indemnified Party material to the cause of action to which the
indemnification under this Agreement related is determined to involve:

(1) a violation of the criminal law, unless the Indemnified Party had reasonable
cause to believe his conduct was lawful and had no reasonable cause to believe
his conduct was unlawful;

(2) a transaction in which the Indemnified Party derived an improper personal
benefit;

(3) if the Indemnified Party is a director of the Corporation, a circumstance
under which the liability provisions of Section 607.0834 (or any successor or
similar statute) are applicable;

(4) willful misconduct or a conscious disregard for the best interests of the
Corporation (when indemnification is sought in a proceeding by or in the right
of the Corporation to procure a judgment in favor of the Corporation or when
indemnification is sought in a proceeding by or in the right of a stockholder);
or

(5) conduct pursuant to then applicable law that prohibits such indemnification.

 

4



--------------------------------------------------------------------------------

  2. TERM.

This Agreement shall be effective upon its execution by all parties and shall
continue in full force and effect until the date seven years after the date of
this Agreement, or seven years after the termination of the Indemnified Party’s
employment or term of office, whichever is later, provided that such term shall
be extended by any period of time during which the Corporation is in breach of a
material obligation to the Indemnified Party, plus ninety days. Such term shall
also be extended with respect to each Third Party Claim then pending and as to
which notice under Section 1(b) has theretofore been given by the Indemnified
Party to the Corporation, and this Agreement shall continue to be applicable to
each such Third Party Claim.

 

  3. REPRESENTATIONS AND AGREEMENTS OF THE CORPORATION.

(a) Authority. The Corporation represents, covenants and agrees that it has the
corporate power and authority to enter into this Agreement and to carry out its
obligations under this Agreement. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by the Board of Directors of the
Corporation. This Agreement is a valid and binding obligation of the Corporation
and is enforceable against the Corporation in accordance with its terms.

(b) Non-contestability. The Corporation represents, covenants and agrees that it
will not initiate, and that it will use its best efforts to cause any of its
Affiliates not to initiate, any action, suit or proceeding challenging the
validity or enforceability of this Agreement.

(c) Good Faith Judgment. The Corporation represents, covenants and agrees that
it will exercise good faith judgment in determining the entitlement of the
Indemnified Party to indemnification under this Agreement.

 

  4. RELATIONSHIP OF THIS AGREEMENT TO OTHER INDEMNITIES.

(a) Non-exclusivity. (i) This Agreement and all rights granted to the
Indemnified Party under this Agreement are in addition to and are not deemed to
be exclusive with or of any other rights that may be available to the
Indemnified Party under any Articles of Incorporation, bylaw, statute,
agreement, or otherwise.

(ii) The rights, duties and obligations of the Corporation and the Indemnified
Party under this Agreement do no limit, diminish or supersede the rights, duties
and obligations of the Corporation and the Indemnified Party with respect to the
indemnification afforded to the Indemnified Party under any liability insurance,
the Florida Business Corporation Act, or under the bylaws or the Articles of
Incorporation of the Corporation. In addition, the Indemnified Party’s rights
under this Agreement will not be limited or diminished in any respect by any
amendment to the bylaws or the Articles of Incorporation of the Corporation.

(b) Availability, Contribution, etc. (i) The availability or non-availability of
indemnification by way of insurance policy, Articles of Incorporation, bylaw,
vote of stockholders, or otherwise from the Corporation to the Indemnified Party
shall not affect the right of the Indemnified Party to indemnification under
this Agreement, provided that all rights under this Agreement shall be subject
to applicable statutory provisions in effect from time to time.

 

5



--------------------------------------------------------------------------------

(ii) Any funds received by the Indemnified Party by way of indemnification or
payment from any source other than from the Corporation under this Agreement
shall reduce any amount otherwise payable to the Indemnified Party under this
Agreement.

(iii) If the Indemnified Party is entitled under any provision of this Agreement
to indemnification by the Corporation for some claims, issues or matters, but
not as to other claims, issues or matters, or for some or a portion of the
expenses, judgments, fines or penalties actually and reasonably incurred by him
or amounts actually and reasonably paid in settlement by him in the
investigation, defense, appeal or settlement of any matter for which
indemnification is sought under this Agreement, but not for the total amount
thereof, the Corporation shall nevertheless indemnify the Indemnified Party for
the portion of such claims, issues or matters or expenses, judgments, fines,
penalties or amounts paid in settlement to which the Indemnified Party is
entitled.

(iv) If for any reason a court of competent jurisdiction from which no appeal
can be taken rules than the indemnity provided under this Agreement is
unavailable, or if for any reason the indemnity under this Agreement is
insufficient to hold the Indemnified Party harmless as provided in this
Agreement, then in either event, the Corporation shall contribute to the amounts
paid or payable by the Indemnified Party in such proportion as equitably
reflects the relative benefits received by, and fault of the Indemnified Party
and the Corporation and its Affiliates.

(c) Allowance for Compliance with SEC Requirements. The Indemnified Party
acknowledges that the Securities and Exchange Commission (“SEC”) has expressed
the opinion that indemnification of directors and officers from liabilities
under the Securities Act of 1933 (the “1933 Act”) is against public policy as
expressed in the 1933 Act and, is therefore, unenforceable. The Indemnified
Party hereby agrees that it will not be a breach of this Agreement for the
Corporation to undertake with the SEC in connection with the registration for
sale of any stock or other securities of the Corporation from time to time that,
in the event a claim for indemnification against such liabilities (other than
the payment by the Corporation of expenses incurred or paid by a director of
officer of the Corporation in the successful defense of any action, suit or
proceeding) is asserted in connection with such stock or other securities being
registered, the Corporation will, unless in the opinion of its counsel the
matter has been settled by controlling precedent, submit to a court of competent
jurisdiction on the question of whether or not such indemnification by it is
against public policy as expressed in the 1933 Act and will be governed by the
final adjudication of such issue. The Indemnified Party further agrees that such
submission to a court of competent jurisdiction shall not be a breach of this
Agreement.

 

6



--------------------------------------------------------------------------------

  5. MISCELLANEOUS.

(a) Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic telephone line facsimile
transmission or other similar electronic or digital transmission method; the day
after it is sent, if sent by recognized expedited delivery service; and five
days after it is sent, if mailed, first class mail, postage prepaid. In each
case notice shall be sent to:

 

If to the Indemnified Party:      

Janice L. Fields

5871 Sunnyslope Drive

Naples, FL 34119

If to the Corporation:       Chico’s FAS, Inc.    11215 Metro Parkway    Fort
Myers, FL 33966

or to such other address as either party may have specified in writing to the
other using the procedures specified above in this Section 5(a).

(b) Construction and Interpretation. (i) This Agreement shall be construed
pursuant to and governed by the substantive laws of the State of Florida (and
any provision of Florida law shall not apply if the law of a state or
jurisdiction other than Florida would otherwise apply).

(ii) The headings of the various sections in this Agreement are inserted for the
convenience of the parties and shall not affect the meaning, construction or
interpretation of this Agreement.

(iii) Any provision of this Agreement which is determined by a court of
competent jurisdiction to be prohibited, unenforceable or not authorized in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, unenforceability or non-authorization without invalidating the
remaining provisions hereof or affecting the validity, enforceability or
legality of such provision in any other jurisdiction. In any such case, such
determination shall not affect any other provision of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect. If
any provision or term of this Agreement is susceptible to two or more
constructions or interpretations, one or more of which would render the
provision or term void or unenforceable, the parties agree that a construction
or interpretation which renders the term or provision valid shall be favorable.

(iv) As used in this Agreement, (1) the word “including” is always without
limitation; (2) the words in the singular number include words of the plural
number and vice versa; and (3) the word “person” includes a trust, corporation,
association, partnership, joint venture, business trust, unincorporated
organization, limited liability company, government, public body or authority
and any governmental agency or department as well as a natural person.

(c) Entire Agreement. This Agreement constitutes the entire Agreement, and
supersedes all prior agreements and understandings, oral and written, among the
parties to this Agreement with respect to the subject matter hereof.

(d) Specific Enforcement. (i) The parties agree and acknowledge that in the
event of a breach by the Corporation of its obligation promptly to indemnify the
Indemnified Party as provided in this Agreement, or breach of any other material
provision of this Agreement, damages at law will be an insufficient remedy to
the Indemnified Party. Accordingly, the parties agree that, in addition to any
other remedies or rights that may be available to the Indemnified Party, the
Indemnified Party shall also be entitled, upon application to a court of
competent jurisdiction, to obtain temporary or permanent injunctions to compel
specific performance of the obligations of the Corporation under this Agreement.

 

7



--------------------------------------------------------------------------------

(ii) There shall exist in such action a rebuttable presumption that the
Indemnified Party has met the applicable standard(s) of conduct and is therefore
entitled to indemnification pursuant to this Agreement, and the burden of
proving that the relevant standards have not been met by the Indemnified Party
shall be on the Corporation. Neither the failure of the corporation (including
its Board of Directors or independent legal counsel) prior to the commencement
of such action to have made a determination that indemnification is proper in
the circumstances because the Indemnified Party has met the applicable standard
of conduct, nor an actual determination by the Corporation (including its Board
of Directors or independent legal counsel) that the Indemnified Party has not
met such applicable standard of conduct, shall (X) constitute a defense to the
action, (Y) create a presumption that the Indemnified Party has not met the
applicable standard of conduct, or (Z) otherwise alter the presumption in favor
of the Indemnified Party referred to in the preceding sentence.

(e) Cost of Enforcement; Interest. (i) If the Indemnified party engages the
services of an attorney or any other third party or in any way initiates legal
action to enforce his rights under this Agreement, including but not limited to
the collection of monies due from the Corporation to the Indemnified Party, the
prevailing party shall be entitled to recover all reasonable costs and expenses
(including reasonable attorneys’ fees before and at trial and in appellate
proceedings). Should the Indemnified Party prevail, such costs and expenses
shall be in addition to monies otherwise due him under this Agreement.

(ii) If any monies shall be due the Indemnified Party from the Corporation under
this Agreement and shall not be paid within 30 days from the date of written
request for payment, interest shall accrue on such unpaid amount at the rate of
2% per annum in excess of the prime rate announced from time to time by Bank of
America, or such lower rate as may be required to comply with applicable law
from the date when due until it is paid in full.

(f) Application to Third Parties, Etc. Nothing in this Agreement, whether
express or implied, is intended or should be construed to confer upon, or to
grant to, any person, except the Corporation, the Indemnified Party and their
respective heirs, assignees and successors, any claim, right or remedy under or
because of this Agreement or in any provision of it. This Agreement shall be
binding upon and inure to the benefit of the successors in interest and assigns,
heirs and personal representatives, as the case may be, of the parties,
including any successor corporation resulting from a merger, consolidation,
recapitalization, reorganization, sale of all or substantially all of the assets
of the Corporation, or any other transaction resulting in the successor
corporation assuming the liabilities of the Corporation under this Agreement (by
operation of law, or otherwise).

(g) Further Assurances. The parties to this Agreement will execute and deliver,
or cause to be executed and delivered, such additional or further documents,
agreements or instruments and shall cooperate with one another in all respects
for the purpose of carrying out the transactions contemplated by this Agreement.

(h) Venue; Process. The parties to this Agreement agree that jurisdiction and
venue in any action brought pursuant to this Agreement to enforce its terms or
otherwise with respect to the relationships between the parties shall properly
lie in the Circuit Court of the

 

8



--------------------------------------------------------------------------------

Twentieth Judicial Circuit of the State of Florida in and for Lee County or in
the United States District Court for the Middle District of Florida, Tampa
Division. Such jurisdiction and venue are merely permissive; jurisdiction and
venue shall also continue to lie in any court where jurisdiction and venue would
otherwise be proper. The parties agree that they will not object that any action
commenced in the foregoing jurisdictions is commenced in a forum non conveniens.
The parties further agree that the mailing by certified or registered mail,
return receipt requested, of any process required by any such court shall
constitute valid and lawful service of process against them, without the
necessity for service by any other means provided by statute or rule of court.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered an original, but all of which together shall
constitute one and the same instrument.

(j) Waiver and Delay. No waiver or delay in enforcing the terms of this
Agreement shall be construed as a waiver of any subsequent breach. No action
taken by the Indemnified Party shall constitute a waiver of his rights under
this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

      CHICO’S FAS, INC.       By:  

/s/ David F. Dyer

        David F. Dyer         President & Chief Executive Officer WITNESSES:    
   

/s/ Pamela K Knous

       

Pamela K Knous

        Print Name

/s/ Sandy Rhodes

       

Sandy Rhodes

        Print Name

 

9